NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




RANDY L. HOGE, Jr.,                              No.   20-35710

                Plaintiff-Appellant,             D.C. No. 6:20-cv-00244-JR

 v.
                                                 MEMORANDUM*
SUSEE, Deputy; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Randy L. Hoge, Jr., appeals pro se from the district court’s judgment

dismissing with prejudice his civil rights action for failure to comply with a court

order. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal pursuant to Federal Rule of Civil Procedure 41(b).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court dismissed Hoge’s initial complaint because it failed to

state a claim of retaliation for the filing of a grievance when Hoge was a pretrial

detainee, and the court advised Hoge that the action would be dismissed if he did

not file an amended complaint. See 28 U.S.C. § 1915A(b); Entler v. Gregoire, 872

F.3d 1031, 1040 (9th Cir. 2017) (elements of First Amendment retaliation claim).

Instead of filing an amended complaint, Hoge filed a motion to amend. Because

the additional information included in the motion to amend would not have cured

the deficiencies in the complaint, the district court properly exercised its discretion

in dismissing with prejudice for failure to comply with a court order. See Applied

Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (setting forth

factors district court must consider in dismissing under Rule 41(b)).

      All pending motions are denied.

      AFFIRMED.




                                           2